Citation Nr: 1236630	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.

4.  Entitlement to a disability rating in excess of 10 percent for chronic low back pain syndrome.

5.  Entitlement to a disability rating in excess of 0 percent for adjustment reaction with anxious mood.




REPRESENTATION

Veteran represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1958 to May 1963 and from August 1963 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied reopening the claim for service connection for hypertension, and denied increased ratings for PTSD, type II diabetes mellitus, chronic low back pain syndrome, and adjustment reaction with anxious mood.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for hypertension.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

In a March 2012 statement, the Veteran's representative asserted that relevant treatment records have not yet been associated with the claims file.  She stated that the Veteran has been treated over recent years by the following providers, all located in Jacksonville, Florida: Dr. Pathak (for psychiatric symptoms); Mental Health Resource Center in January 2007 (for psychiatric symptoms); St. Vincent's Hospital (for type II diabetes mellitus); Northeast Florida Endocrine & Diabetes Associates by Dr. Sutton and Dr. Castro (for type II diabetes mellitus and hypertension); Dr. Brumback (for nephrology related care associated with type II diabetes mellitus); and Jacksonville Heights Clinic by Dr. Carbonell (for low back pain syndrome, hyperlipidemia secondary to type II diabetes mellitus, and hypertension).  All available records are to be obtained.

In her March 2012 statement, the Veteran's representative asserted that the Veteran is willing to attend VA examinations, if they are scheduled at the VA Outpatient Clinic in Jacksonville, Florida.  She noted that due to the Veteran's current medical condition, traveling to the VA Medical Center in Gainesville, Florida would create severe hardship for him.  Efforts should be made to schedule the necessary VA examinations for his PTSD, diabetes mellitus, and spine at the Jacksonville VA Outpatient Clinic so that current findings may be obtained prior to adjudication.

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  While SSA records have been associated with the claims file, the decision awarding such benefits is not of record.  A request must be made to the SSA for a complete set of records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

For the issue of entitlement to a disability rating in excess of 0 percent for adjustment reaction with anxious mood, the RO's June 2008 rating decision denied this claim.  The Veteran's June 2009 notice of disagreement expressly disagreed with all of the determinations made by the RO in its June 2008 rating decision, including the denial of entitlement to disability rating in excess of 0 percent for adjustment reaction with anxious mood.  The RO has not and must now issue a statement of the case for this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim is to then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all medical care providers who treated him for his PTSD, type II diabetes mellitus, and chronic low back pain syndrome since 2007, and for hypertension since service.  After securing any necessary release(s), the RO is to obtain those records, including all available treatment records from the following providers in Jacksonville, Florida: Dr. Pathak; Mental Health Resource Center; St. Vincent's Hospital; Northeast Florida Endocrine & Diabetes Associates; Dr. Brumback; and Jacksonville Heights Clinic.  Any negative response must be noted in the record and communicated to the Veteran, and the Veteran is to be informed that in the alternative he may obtain and submit the records himself.

2.  Contact the SSA and request copies of all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If provided by disc, print out the records and associate the copies with the claims file.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  After completion of Instructions 1 and 2, schedule the Veteran for a VA PTSD examination preferably at the VA Outpatient Clinic in Jacksonville, Florida.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected PTSD.  All required testing must be performed.

4.  After completion of Instructions 1 and 2, schedule the Veteran for a VA diabetes mellitus examination preferably at the VA Outpatient Clinic in Jacksonville, Florida.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected type II diabetes mellitus.  All required testing must be performed.

5.  After completion of Instructions 1 and 2, schedule the Veteran for a VA spine examination preferably at the VA Outpatient Clinic in Jacksonville, Florida.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected chronic low back pain syndrome.  All required testing, including range of motion measurements, must be performed.

6.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal for entitlement to a disability rating in excess of 30 percent for PTSD; entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus; entitlement to a disability rating in excess of 10 percent for chronic low back pain syndrome; and whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.  If any of those benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

7.  Issue a statement of the case for the issue of entitlement to a disability rating in excess of 0 percent for adjustment reaction with anxious mood, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue is to only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

